The Supreme Court improvidently exercised its discretion in granting the defendant’s motion for a change of venue from Kings County to Orange County, since the defendant’s motion to change venue, based upon an allegedly improper county, was not served within 15 days after service of his demand for a change of venue (see CPLR 511 [b]; Wilkerson v 134 Kitty’s Corp., 49 AD3d 718 [2008]; Parks v Costco Wholesale Member*998ship, Inc., 19 AD3d 570 [2005]), and there is nothing in the record which suggests that this case falls within the narrow exception to the rule (compare Brash v Richards, 87 AD3d 556 [2011]; Accardi v Kaufmann, 82 AD3d 803 [2011]). Mastro, A.EJ., Balkin, Chambers and Sgroi, JJ., concur.